431 F.2d 713
UNITED STATES of America, Appellee,v.Earl Monroe DAVIS, Appellant.
No. 14478.
United States Court of Appeals, Fourth Circuit.
September 14, 1970.

John R. Crumpler, Jr., Norfolk, Va. (Court-appointed counsel) for appellant.
Brian P. Gettings, U. S. Atty., and John A. Field, III, Asst. U. S. Atty., on brief for appellee.
Before BOREMAN, BRYAN and CRAVEN, Circuit Judges.
PER CURIAM:


1
The sole ground urged on this appeal for reversal of this criminal conviction is that there was a fatal variance between the charge in the indictment and the evidence. After carefully considering the briefs and appendix we find oral argument unnecessary and affirm.


2
Davis was charged with transporting in interstate commerce a stolen automobile, a 1966 Cadillac VIN L6113519, bearing North Carolina license CS4995. The owner of the automobile testified to the same VIN and the same license number. A police officer who investigated the crime gave the correct vehicle identification number but gave the license number as CS4994.


3
We think Davis was fully apprised of the charge against him, and that the evidence substantially and sufficiently conformed to the charge in the indictment. See United States v. Guthrie, 387 F.2d 569 (4 Cir. 1967); United States v. Bully, 282 F.Supp. 327 (E.D.Va.1968), aff'd, 408 F.2d 974 (4 Cir. 1969).


4
Affirmed.